Citation Nr: 1047856	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-35 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a back disorder (claimed as 
a back injury).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from October 1954 to March 
1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the RO.    

In November 2009, the Board dismissed, as a matter of law, the 
Veteran's claim based on clear and unmistakable error in rating 
decisions dated in March 1962 and April 1962 denying service 
connection for a back injury.  

The same decision determined that new and material evidence had 
been submitted to reopen the previously denied claim for a back 
injury.  The reopened claim was remanded to the RO for further 
development and adjudication.  The matter has been returned to 
the Board and is now ready for appellate disposition.

The Veteran withdrew his request for a hearing before the Board.  
As such, there are no outstanding hearing requests of record.  
38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran is shown to have manifested by thoracic spine 
muscle spasm and pain during service.  

3.  The Veteran is not found to have presented credible lay 
assertions for the purpose of establishing a continuity of 
symptomatology for a back disorder beginning in service.  

4.  The Veteran is shown to have manifested complaints of low 
back pain following a work-related injury in August 1959, more 
than one year after service.  

5.  The X-ray studies performed in April 1961 initially showed 
findings suggesting some arthritis of the sacroiliac joint.  

6.  The currently demonstrated degenerative changes of the lumbar 
spine with disc bulging is not shown to be due to a documented 
injury or other event of the Veteran's period of active service.  



CONCLUSION OF LAW

The Veteran's back disability manifested by degenerative changes 
or disc bulging of the lumbar spine is not due to disease or 
injury that was incurred in or aggravated by active service; nor 
may any arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Veteran's claim for service connection in correspondence sent to 
the Veteran in August 2005 and December 2009.

These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  Notice 
pursuant to the Dingess decision was included in the December 
2009 letter.  The claim was readjudicated in an August 2010 
supplemental statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and private 
medical records, reports of VA examination, and lay statements.  
The Veteran has not identified any other evidence which has not 
been obtained.

The Winter Park/Florida Hospital and Parrish Medical Center 
indicated they had no treatment records for the Veteran.  Any 
further efforts to obtain these records would be futile.   
38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any defect is harmless and does not 
adversely affect consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).   


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran reports that he injured his back during a soccer game 
in England and in connection with a motor vehicle accident during 
service.   

While the service treatment records show that that the Veteran 
was in a "car wreck" in December 1956, there were no complaints 
referable to the Veteran's back.  The entry shows the Veteran 
lacerated his chin and received sutures that were removed three 
days later.   

In June 1957, during service, the Veteran complained of pain in 
the small of his back.  An examination revealed tenderness over 
the thoracic paraspinal muscles.  He was prescribed therapy.  

In July 1957, the Veteran was noted to have had chronic thoracic 
paraspinal muscle sprain for two months and had completed eight 
treatments of moist heat.  His back was said to feel better 
intermittently.

In August 1957, the Veteran reported having muscle tenderness in 
his back.  The remainder of the service treatment records, 
including the February 1958 separation examination, is negative 
for findings or diagnosis of a back condition.  The examination 
reported indicated that the "SPINE, OTHER MUSCULOSKELETAL" was 
normal.  

The mere fact that the Veteran was treated for thoracic 
paraspinal muscle sprain in service is not enough to establish 
that a chronic condition manifested during service.  See 
38 C.F.R. § 3.303(b).  

The Veteran filed his initial claim of service connection for a 
back injury in January 1962 when he reported that his back had 
"hurt" him since an injury in 1956.  

Following service, the Veteran was treated for a back injury 
beginning in September 1959.  Dr. BS noted that  the Veteran had 
a ruptured intervertebral disc in January 1962.  The physician 
indicated that the earliest evidence of this "injury" was in 
1956 while playing ball in England.

In October 1959, Dr. CMA indicted the Veteran had acute muscle 
spasm as a result of a lumbofascial tear.  

The records from the Jewett Orthopedic Center show that the 
Veteran had an accident in September 1959 while lifting a trailer 
and pulling heavy wire for a light company.  He was hospitalized 
and then discharged with no returning back complaints until 1961.  

A February 1961 entry noted the Veteran had recurrent back pain.  
Significantly, in April 1961, a myelogram and discogram were both 
reported to be normal.  On X-ray study, there was a suggestion of 
some arthritic change in the left sacroiliac joint.  

A VA examination in September 2006 diagnosed the Veteran with 
degenerative disc disease of all lumbar vertebrae with 
reabsorption of disc material at L5-S1.  

A VA lumbar spine CT scan in January 2010 showed findings of 
narrowing of all intervertebral disc spaces with a vacuum 
phenomenon at L1-2 and L2-3 consistent with degenerative disc 
disease and osteophyte formation and degenerative osseous change 
throughout the lumbar spine.  There appeared to be partial 
osseous fusion of L5 and S1 vertebral bodies.  There was bulging 
of all intervertebral discs with resultant central stenosis at 
L1-2 and bilateral neural foramina encroachment at all levels 
secondary to disc/osteophyte complex.  Bilateral nerve root 
compression could not be ruled out.  The recorded impression was 
that of marked degenerative change with multiple bulging of the 
intervertebral discs.  

Despite evidence of degenerative changes of the lumbar spine, 
there is no evidence of record to substantiate the critical 
second and third components of the Hickson inquiry.  

First, there were some complaints of thoracic back pain/spasms in 
service, there is no evidence of chronic lumbar or thoracic spine 
disability at that time. 

More importantly, the preponderance of the evidence is against a 
finding that the Veteran's degenerative changes of the lumbar 
spine is related to an identified injury or other incident of 
service.  

The Board recognizes that Dr. BCS indicated in a February 2010 
statement that the Veteran's original back problems began in 
1956, but no rationale was provided to support this statement.    

Moreover, there was no indication that Dr. BCS reviewed any of 
the Veteran's service treatment records either in 2010 or 1962 
when he submitted his first letter.   In the most recent letter, 
no reference was made to the 1959 injury, for which Dr. BCS did 
help treat the Veteran.  

After examining the Veteran in September 2006 and reviewing of 
the medical records, the VA examiner opined that it was less 
likely that the lumbar degenerative changes were related to the 
Veteran's military service.  

The examiner reasoned that the service treatment showed that the 
Veteran was treated for pain in the small of his back referred to 
as chronic paraspinal muscle sprain, which was not specific to 
the lumbar spine.  

The VA examiner further noted that the treatment records 
supported a finding of thoracic spine pain.  The examiner 
indicated there were no complaints of low back pain after the 
motor vehicle accident.  The examiner concluded that the 
separation examination was negative for an abnormal spine and 
there was no supporting documentation of chronicity in service. 

The Veteran was afforded an additional VA examination in August 
2010.  After further review of the medical evidence and 
examination of the Veteran, the examiner opined that the 
Veteran's degenerative changes of the lumbar spine was less 
likely related to the injury during the Veteran's service.  

The VA examiner reasoned that there was nothing to suggest 
chronicity of the condition at the time of separation and that 
there was an intercurrent work-related injury that lead to 
substantial and lengthy orthopedic treatment and back disability 
post-service.  

The VA examiner concluded that the service treatment records 
regarding back complaints refer to the thoracic spine and not the 
lumbar spine. 

The Board has thoroughly reviewed the medical evidence of record 
and concludes that the preponderance is against a finding that 
the Veteran's current back condition (degenerative changes of the 
lumbar spine) is due to an injury or other incident of military 
service.  

In this regard, the Board finds that with respect to the evidence 
presented, greater weight is to be accorded to the findings of 
the September 2006 and August 2010 VA examinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of 
the Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches, as is true of any 
evidence, the credibility and weight to the attached medical 
opinions are within the province of the Board).  

The Board, in looking at the findings of the VA examinations, 
notes that the examiners took a complete history from the Veteran 
and reviewed the service and post-service medical treatment 
records in detail.  

The examiners, in reaching their opinions, considered the past 
medical history and current complaints, as well as the objective 
results from the physical examination and radiographic studies.  

The Board finds that the VA examiners reached the conclusion that 
the Veteran's current back condition was not due to injury in 
service or the result of the motor vehicle accident based on a 
complete and thorough review of the medical evidence of record 
and objective findings.

In contrast, the Board finds that Dr. BCS's statements contained 
in the February 2010 letter are equivocal at best.  The Board 
finds that the conclusions do not appear to be supported by 
objective medical evidence.  

The Board bases its conclusion on the lack of reference to a 
review of the Veteran's medical records, including the service 
treatment records, which, had they been reviewed, were completely 
silent for a back injury after the motor vehicle accident and 
contained no findings of injury to the lumbar spine.  The Board 
also calls attention to Dr.  BCS's own clinical notes dated in 
1962 that the Veteran had an injury in 1959, but no mention was 
made of this in the 2010 letter. 

Thus, Dr. BCS's opinion is not probative of the matter on appeal.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record; 
bare conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are not 
probative medical opinions).  

Thus, based on the aforementioned, the Board has afforded more 
weight to the opinion of the VA examiners who performed VA 
examinations in 2006 and 2010, and finds that the clinical 
evidence of record does not support a finding of service 
connection.

In sum, a chronic back condition was not shown during the 
Veteran's active military service or during the first year 
following his discharge from service.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

There is no competent medical evidence of record that the 
currently diagnosed degenerative changes of the lumbar spine is 
related to an incident of the Veteran's military service. 

The Board is cognizant that the Veteran maintains that he has had 
a chronic back problem since service, as well as some lay 
statements to this effect, and that the Veteran is competent to 
report his symptoms like pain.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board cannot give great weight and credibility to the 
Veteran's account in light of the evidence that a chronic back 
condition was not shown in service and DDD of the lumbar spine 
was not diagnosed until 48 years after his separation from such.  

Finally, based on the Veteran's own statements, the evidence 
prepared shortly after service shows only a history of an 
intercurrent work related back injury in 1959 after service 
without related information tending to link the Veteran's 
manifestations to any event or incident of service.    

While the Veteran contends that a back condition has been present 
since his period of active military service and related thereto, 
his statements do not constitute competent evidence of a medical 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence is not in relative equipoise.  

The preponderance of the evidence is against the claim for 
service connection and the appeal must therefore be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   
 


ORDER


Service connection for a back disorder claimed as a back injury 
is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


